Citation Nr: 0901565	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for separation, right acromioclavicular (AC) joint, status 
post reconstruction with Weaver-Dunn technique, with 
degenerative arthritis and excision of bone heterotopic, 
right distal clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to May 1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the claim.  

The veteran requested a Travel Board hearing in a September 
2004 Report of Contact.  In a subsequent Report of Contact 
dated May 2005, however, the veteran withdrew his request for 
a Board hearing.  See 38 C.F.R. § 20.704(e) (2008).

The claim was previously remanded by the Board in May 2007 
for additional development.  The actions directed by the 
Board have been accomplished and the matter has been returned 
to the Board for appellate review.

The veteran filed a claim for service connection for 
depression and headaches in April 2005, claiming both as 
secondary to his service-connected right shoulder disability.  
Review of the claims folder reveals that the RO acknowledged 
receipt of this claim and it appears that VA examinations 
were scheduled in conjunction with the claims.  It is not 
clear, however, whether either claim has been adjudicated.  
As such, these issues are REFERRED to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's right shoulder disability is manifested by a 
constant, dull, aching pain that increases following 
strenuous activity or repetitive use, but there is no 
evidence of limitation of motion of his right shoulder at 
shoulder level.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability under Diagnostic Code 5203 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5203 (2008).  

2.  The criteria for a separate 10 percent rating, but not 
greater, for arthritis of the right shoulder have been met, 
effective August 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5003 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's right shoulder 
disability has been in effect for over a decade.  He was 
granted service connection for separation of the right 
acromioclavicular (AC) joint, status post reconstruction with 
Weaver-Dunn technique, with degenerative arthritis and 
excision of bone heterotopic, right distal clavicle, and was 
assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, 
DC 5203, effective May 17, 1993.  See May 1994 rating 
decision.  

The veteran contends that his service-connected right 
shoulder disability has increased in severity and that he is 
entitled to an increased rating.  In pertinent part, he 
reports that his disability has caused pain, sleepless 
nights, and friction with his wife and that the pain and his 
ability to be mobile and do things has worsened since he was 
first assigned a 20 percent evaluation.  The veteran 
indicates that performing certain activities increases the 
pain and that although he lives in constant pain, he has not 
sought medical attention.  He reports that he has noticed 
changes in the motion of his arm and that he has begun to 
rely heavily on the use of his left arm.  The veteran also 
indicates that his right hand has begun causing problems and 
that his right arm and the right side of his back will "fall 
asleep."  See February 2004 notice of disagreement and 
attached statement in support of claim; August 2004 VA Form 
9; June 2007 statement in support of claim.  

The veteran's wife reports that simple tasks have become more 
difficult or impossible, that the veteran loses sleep due to 
shoulder pain, and that the veteran shies away from doing 
certain things, which puts a strain on her and her son.  See 
statements received February 2004 and June 2007 from C.R.  

The evidence of record consists of VA treatment records from 
the Central Arkansas Health Care System and two VA 
compensation and pension (C&P) joints examination reports.  
The VA treatment records only contain two notations related 
to the veteran's right shoulder.  Constant pain in the right 
shoulder was noted in October 2003; physical examination of 
the veteran's musculoskeletal system revealed no muscle 
atrophy, redness or swelling, but did show right arm 
weakness, loss of range of motion from injury, and right arm 
strength of 3-4/5.  See history and physical examination 
note.  In June 2005, shoulder pain was noted, as was the fact 
that a clavicle resection was performed in 1991 for fracture; 
no other findings pertinent to the right shoulder were 
reported.  See PCC history and physical note.  

The RO has already assigned the maximum schedular rating 
provided under DC 5203, the diagnostic code utilized to 
evaluate the veteran's service-connected disability.  As 
such, a rating in excess of 20 percent cannot be assigned 
under these diagnostic criteria.  

Although the veteran has been assigned the maximum 20 percent 
rating under DC 5203, the Board must consider the other 
diagnostic criteria related to the shoulder and arm to 
determine whether an increased rating is warranted for the 
veteran's disability.  The veteran is right handed; 
therefore, his right shoulder is considered his major 
extremity.  See e.g., October 2003 neuropsychological 
assessment consult result note.  

Ratings higher than 20 percent are provided for the major 
shoulder/arm under DCs 5200 and 5202.  Neither of these 
diagnostic codes, however, is applicable to the veteran's 
right shoulder disability, as there is no evidence of 
ankylosis of the scapulohumeral articulation, recurrent 
dislocation of the humerus, or malunion of the humerus with 
marked deformity.  See VA treatment records; November 2003 
and December 2007 VA C&P joints examination reports; December 
2007 right shoulder x-ray.  

The 20 percent rating currently under DC 5203 is assigned for 
nonunion of the clavicle with loose movement.  The Board has 
also considered whether a separate rating is warranted for 
arthritis associated with the veteran's service-connected 
right shoulder disability.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation).  

Arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

DC 5201 provides a 20 percent rating for limitation of motion 
of the major arm when motion is possible to the shoulder 
level; a 30 percent evaluation for limitation of motion of 
the major arm midway between side and shoulder level; and a 
40 percent evaluation for limitation of motion of the major 
arm to 25 degrees from the side.  Normal range of motion for 
the shoulder is zero to 180 degrees of forward elevation 
(flexion) and shoulder abduction, with 90 degrees 
representing shoulder level, and zero to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71a, Plate 
I (2008).  

During the November 2003 VA C&P joints examination, the 
veteran exhibited zero to 180 degrees of forward elevation 
and abduction, zero to 90 degrees of internal rotation, and 
zero to 45 degrees of external rotation.  Muscle development 
was noted to be symmetrical and normal.  During the December 
2007 VA C&P joints examination, the veteran exhibited zero to 
175 degrees of abduction and zero to 180 degrees of forward 
elevation, with pain setting in at 170 degrees for both 
motions.  External and internal rotation was normal at 90 
degrees, with tightness of the shoulder setting in at 90 
degrees during the external rotation.  

The veteran has not exhibited limitation of motion of his 
right shoulder to the shoulder level, which according to 
Plate I would be 90 degrees of forward elevation or 
abduction, therefore, a separate 20 percent rating is not 
warranted under DC 5201.  However, there is evidence of 
limited motion with pain.  Therefore, a separate 10 percent 
rating, and not higher, for arthritis is warranted under DC 
5003.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  

The Board has also considered whether a separate rating is 
warranted for the scar associated with the veteran's service-
connected right shoulder disability.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, the veteran's scar was 
reported to be five centimeters in length, well-healed, 
invisible, and nontender during the November 2003 VA 
examination.  The December 2007 VA examiner reported that it 
was a well-healed eight centimeter scar.  

These findings do not support the assignment of a separate 
rating for the veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square 
inches (39 square centimeters); is not deep and nonlinear in 
an area of at least six square inches (39 square centimeters) 
but less than 12 square inches (77 square centimeters); is 
not superficial without causing limited motion or superficial 
and nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; is not superficial and unstable or 
painful on examination; and it does not limit the veteran's 
right shoulder function.  See 38 C.F.R. § 4.119, DCs 7801-
7805 (2008); 73 F.R. 54708 (Sep. 23, 2008).  


II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's right shoulder 
disability are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe the 
veteran's disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for this claim.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the January 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See October 2003 letter.  A June 2007 letter 
notified the veteran that disabilities are rated on the basis 
of diagnostic codes, and depending on the disability 
involved, a rating from 0 percent to as much as 100 percent 
would be assigned.  He was also provided with examples of the 
types of evidence that he should inform VA about or provide, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of his disability and the effect that 
worsening had on his employment and daily life.  

Although the veteran was not provided notice of the 
diagnostic code under which his disability is rated, there is 
no prejudice because he was provided with notice of 38 C.F.R. 
§ 4.71a, DCs 5200-5203 in the July 2004 statement of the case 
(SOC).  Therefore, a reasonable person could be expected to 
understand what was needed.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The claim was readjudicated in a 
February 2008 supplemental SOC (SSOC).  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  In response to the June 2007 letter from 
the RO, the veteran reported that he had no other information 
or evidence to give VA to support his claim, and he indicated 
a desire to have his claim decided as soon as possible.  See 
VCAA notice response.  Accordingly, the duty to notify has 
been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's VA treatment records have been obtained 
and he was afforded several appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

A disability rating greater than 20 percent under Diagnostic 
Code 5203 for separation, right acromioclavicular (AC) joint, 
status post reconstruction with Weaver-Dunn technique, with 
degenerative arthritis and excision of bone heterotopic, 
right distal clavicle is denied.  

A separate 10 percent rating, but not greater, for 
degenerative arthritis of the right shoulder have been met, 
effective August 26, 2003, subject to the regulations 
governing the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


